{¶ 33} I respectfully dissent from my colleagues. I disagree with the conclusion that the local ordinance is in conflict with the state statute. However, I do not believe that is the central issue on summary judgment. The majority concludes that the conflict with the state statute creates negligence per se. I believe that is a different issue from what the majority relied on to reverse the summary judgment decision. Although an action may or may not be brought against the township, the fact is that this action is against the company that relied on the ordinances. The issue then becomes one of whether that reliance was negligent. I would affirm on the basis that the respondent to the motion for summary judgment did not meet its responsive burden under Dresher.